Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 has been broadened to encompass any electrode whereas Claim 15, from which it depends, was limited to the cathode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 20190144677 to Demadrille et al. (Demadrille).
Regarding Claim 1, Demadrille teaches a dye-sensitized photovoltaic cell comprising: 
- a cathode [0205]; 
- a liquid electrolyte [0204]; 
- a porous dye-sensitized titanium dioxide film layer (depositing porous layers of TiO2 using a commercial paste of DYESOL trademark, calcining heat treatment, thickness obtained 3 μm; [0199-0203]); 
- an anode [0084] (see Fig. 1); and 
- a nonporous hole-blocking layer interposed between the anode and the dye-sensitized titanium dioxide film layer (TiO2 hole blocking material deposited on temporary glass substrate  before porous TiO2 layer pre-transfer to transfer to FTO coated glass [0084, 0200]).

Regarding Claim 2, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, wherein the nonporous hole-blocking layer is produced by a process which comprises a step of applying an organotitanium compound to a substrate, followed by a sintering step (this is a product by process limitation that bears no weight; see MPEP 2113; see also calcining heat treatment, [0199]).

Regarding Claims 8 and 9, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, wherein the anode comprises a FTO coated glass [0084], a TCO coated transparent plastic substrate, or a thin metal foil.

Regarding Claim 11, Demadrille teaches a method of preparing a dye-sensitized photovoltaic cell according to claim 1 comprising the step of applying the nonporous blocking layer on the anode [0199-0205].

Regarding Claim 14, Demadrille teaches the method of claim 11, wherein the nonporous blocking layer is applied to the anode using gravure, silkscreen, slot, spin, spray [0199-0205] or blade coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. Pub. No. 20090211633 to Schilinsky et al. (Schilinsky).
Regarding Claims 3-5, 12 and 13, Demadrille does not explicitly teach deposition of the porous TiO2 is by polymeric titanium alkoxide being poly(n-butyl titanate).  However, in analogous art, Schilinsky teaches that liquid based coating processes should use poly(n-butyl titanate).  It would have been obvious to the person of ordinary skill at the time of filing to modify Demadrille with Schilinsky .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. No. 5169672 to Harima et al. (Harima).
Regarding Claim 6, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, but does not explicitly teach that the nonporous hole blocking layer comprises anatase. However, Demadrille teaches that the hole blocking layer should be TiO2, without detail as to the deposition. Harima teaches in (Col. 15 linew 48-54) that TiO2 can be deposited by anatase. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Harima since Demadrille suggests a TiO2 hole blocking layer but is silent as to the specific deposition process, motivating those of ordinary skill to seek out such teachings to practice the invention of Demadrille.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille. 
Regarding Claim 7, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, but does not explicitly teach that the thickness of the nonporous hole blocking layer is 20-100 nm.  However, it has long been held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04(IV)(A)).  In this case, nothing on the record suggests any particular unexpected result arising from the thickness of the hole blocking layer. 



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. No. 5405809 to Nakamura et al. (Nakamura).
Regarding Claim 10, Demadrille teaches the dye-sensitized photovoltaic cell of claim 8, but does not explicitly teach that the transparent plastic substrate comprises PET or PEN. However, in analogous art, Nakamura teaches that glass, PET and PEN are interchangeable for the purpose of a transparent carrier (MPEP 2144.06). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of Applicants’ admitted prior art (AAPA). 
Regarding Claims 15-17, Demadrille does not explicitly teach a catalytic layer. However, applicants admit as prior art: “Generally, platinum, graphenes or poly (3,4-ethyelenedioxythiophene) (“PEDOT”) are used in dye-sensitized photovoltaic cells [0009].”  It would have been obvious to the person of ordinary skill at the time of filing to modify Demadrille with AAPA in order to form a low resistance 2D transparent conductor.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demadrille and AAPA and further in view of U.S. Pat. Pub. No. 20180039122 to Lee et al. (Lee). 
Regarding Claim 18, Demadrille and AAPA do not explicitly teach a ratio of graphene to PEDOT. However, in analogous art, Lee teaches a process of forming a transparent conductor for optoelectronic purposes where the graphene aqueous solution and the PEDOT:PSS solution are mixed at a mass ratio of 1:5-1:100; and preferably, the graphene aqueous solution and the PEDOT:PSS solution are mixed at a mass ratio of 1:10 [0054].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee, since the other prior art is silent regarding the ratio, motivating those of ordinary skill to seek out such teachings in order to practice and improve upon the prior art. 
Regarding Claim 19, as best can be understood, the sequence of layers formed does not make a patentable distinction from the prior art unless a new or unexpected result if achieved (MPEP 2144.04(IV)(C)).  In this case, the unclear nature of the claimed process (see rejections under sections 112(b) and (d) above) render any advantage or unexpected result flowing from the claimed sequence similarly unclear.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille, AAPA and Lee, and further in view of “Synthesis of PEDOT-modified graphene composite materials as flexible electrodes for energy storage and conversion applications” by Chu et al. (Chu). 
Regarding Claim 20, the cited prior art does not explicitly teach electrodeposition of PEDOT on graphene. However, in analogous art, Chu teaches such a process (Highlights).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chu since the cited prior art is silent regarding how to combine the graphene and PEDOT, especially given the lack of clarity (see rejections under sections 112(b) and (d) above) and furthermore Chu teaches the process enables a low cost, low energy consumption method for making transparent flexible electrodes that can be used in the many applications requiring such electrodes (abstract and throughout).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812